Citation Nr: 1524594	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for colitis with fatigue and weight loss.

2. Entitlement to service connection for hypertension, claimed as high blood pressure, to include as secondary to service connected ischemic heart disease with unstable angina pectoris.

3. Entitlement to service connection for an anxiety disorder, claimed as stress and/or agitation, to include as secondary to service connected ischemic heart disease with unstable angina pectoris.


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

On November 19, 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing, via videoconference.  A transcript of that hearing was prepared and has been associated with the Veteran's "Virtual VA" file.  

In the November 2014 Board hearing, the Veteran's representative requested that the record be held open for 30 days to accommodate the submission of additional evidence.  On December 24, 2014, the Veteran's representative submitted a letter requesting that the record be held open for an additional 30 days.  On February 10, 2015, the undersigned Acting Veterans Law Judge issued a letter extending the open record for a time not to exceed 30 days.  To date, no additional evidence has been submitted by the Veteran or his representative, and that period has now closed.     

The issues of entitlement to service connection for hypertension and an anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In his November 2014 Board hearing, the Veteran, in the presence of his authorized representative, asserted his wish to withdraw his appeal of denial of service connection for colitis with fatigue and weight loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his authorized representative have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  An appeal must generally be made in writing, but may be made orally on the record at a Board hearing.  38 C.F.R. § 20.204 (b).

In his testimony at his November 2014 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of service connection for colitis.  The oral withdrawal of these claims was made on the record and a transcript of the hearing has been associated with the Veteran's "Virtual VA" file.  In light of this withdrawal, there remains no allegation of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for colitis with fatigue and weight loss and it must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.204(b), (c).


ORDER

The appeal of entitlement to service connection for colitis with fatigue and weight loss is dismissed.


REMAND

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent evidence (either medical or lay) of a current diagnosed disability or persistent, recurrent symptoms of a disability; (B) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the Veteran has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or illness or with another service connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2014).  

The United States Court of Appeals for Veterans Claims (Court) has noted that the first element only requires consideration of whether there is evidence of a current disability or persistent or recurrent symptoms thereof, and an assessment that the evidence is competent.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  An indication that the claimed disability "may be associated" with service is a "low threshold" standard.  Id. at 83.  The law does not require competent evidence of a nexus, only that the evidence indicates some association between the claimed disability and service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

In the instant case, the Veteran has submitted medical evidence of a diagnosis of hypertension.  Likewise, he has provided testimony that he began to experience symptoms of an anxiety disorder at around the time he was treated for ischemic heart disease.  While he has not provided evidence of a specific diagnosis of an anxiety disorder, as a lay person he is competent to testify as to symptoms he has personally observed.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board finds the Veteran's testimony to be competent as to his symptoms, particularly in light of the fact that he has submitted medical evidence showing that he has been prescribed medications commonly used to treat anxiety disorders.

As for a nexus to service, the Board notes that the Veteran is presently service connected for ischemic heart disease, based on a presumption of herbicide exposure.  See 38 C.F.R. § 3.309(e) (2014).  Therefore, the Board finds that a VA examination is necessary to evaluate any possible nexus between the Veteran's claimed hypertension and anxiety disorder and his in-service herbicide exposure.  Likewise, VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).    Here, the Veteran has also alleged that his claimed hypertension and anxiety disorder are directly associated with his service-connected ischemic heart disease.  Thus, on remand, service connection on a secondary basis must also be evaluated as part of the Veteran's VA examination.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of the claimed hypertension and anxiety disorder.  All necessary tests and procedures should be accomplished.  A copy of the entire claims file, to include a copy of this remand must be made available to the clinician selected to conduct the examination.

The VA examiner should conduct a thorough examination of the Veteran and provide the following opinions:

A.  With respect to any hypertension identified, whether it is at least as likely as not (i.e., 50 percent probability or greater) that the hypertension is etiologically related to his active military service, to include exposure to herbicide agents.

B.  With respect to any hypertension identified, whether it is at least as likely as not (i.e., 50 percent probability or greater) that the hypertension was caused or chronically worsened (i.e., aggravated) by the Veteran's service-connected ischemic heart disease.

C.  With respect to any psychiatric disability identified, whether it is at least as likely as not (i.e., 50 percent probability or greater) that the psychiatric disability is etiologically related to his active military service, to include exposure to herbicide agents.

D.  With respect to any psychiatric disability identified, whether it is at least as likely as not (i.e., 50 percent probability or greater) that the psychiatric disability was caused or chronically worsened (i.e., aggravated) by the Veteran's service-connected ischemic heart disease.

The rationale for each opinion offered must be provided.  

2. Thereafter, the AOJ should readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought is not fully granted, the AOJ should furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


